Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1094 Filed 03/08/21 Page 1 of 13




                     UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION
 ______________________________________________________________________

 LAURA DOMBROWSKI,

        Plaintiff/Counter Defendant,

 v.                                                      Case No. 18-11615

 UNITED STATES OF AMERICA,

        Defendant/Counter Plaintiff.

 __________________________________/

       OPINION AND ORDER GRANTING DEFENDANT’S MOTION TO STRIKE
           JURY DEMAND AND SETTING TELEPHONIC CONFERENCE

        Plaintiff Laura Dombrowski brings this quiet title action against Defendant United

 States of America under 28 U.S.C. § 2410(a)(1) for property on which Plaintiff resides

 and to which she has legal title. (ECF No. 1.) Plaintiff has lived with Ronald Matheson

 since 2006. Matheson has accumulated substantial debts to the federal government,

 and Defendant seeks to collect some of the amounts owed. Defendant filed a federal

 tax lien on Plaintiff’s property, claiming Matheson has an interest in the property.

 Defendant counterclaims under 26 U.S.C. § 7403(a) to enforce its lien. (ECF No. 5.)

        The complaint included a jury demand. (ECF No. 1, PageID.5.) Defendant

 argues that a jury trial is improper and moves to strike the demand. (ECF No. 43.)

 Plaintiff has filed a response. (ECF No. 44.) The court has reviewed the record and

 does not find a hearing to be necessary. E.D. Mich. LR 7.1(f)(2). For the reasons

 provided below, the motion will be granted.
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1095 Filed 03/08/21 Page 2 of 13




                                     I. BACKGROUND

        Plaintiff purchased a house on July 10, 2013. (ECF No. 30, PageID.263; ECF

 No. 32, PageID.520.) The funds used to purchase the house came from Matheson.

 (ECF No. 30, PageID.262; ECF No. 32, PageID.519.) Plaintiff asserts Matheson

 transferred the money to pay off debts Matheson owed to Plaintiff and her brother. (ECF

 No. 30, PageID.259-61; ECF No. 30-1, PageID.297-98; ECF No. 32, PageID.517, 519;

 ECF No. 33, PageID.611.) Since at least October 1, 2013, Matheson has resided with

 Plaintiff on the property. (ECF No. 30, PageID.263; ECF No. 32, PageID.520.)

        In July 2017, Defendant filed a lien on Plaintiff’s property. (ECF No. 33,

 PageID.638.) The government claimed the money used to purchase the house was

 subject to substantial federal tax debt owed by Matheson. Plaintiff brings this action to

 quiet title to the property and asks the court to hold the lien invalid. (ECF No. 1,

 PageID.4-5.) Defendant counterclaims to enforce the tax lien. (ECF No. 5, PageID.22-

 25.)

        After a period of discovery, the parties filed cross motions for summary judgment.

 (ECF Nos. 30, 31.) On May 18, 2020, the court denied Defendant’s motion for summary

 judgment and granted in part and denied in part Plaintiff’s motion for summary

 judgment. (ECF No. 37, PageID.986-87.) The court held that the case presented

 questions of fact which must be resolved through trial. (Id., PageID.1007-08.)

        Defendant has two legal theories for enforcing the tax lien. First, Defendant

 asserts that the money used by Plaintiff to purchase the property was fraudulently

 transferred from Matheson to Plaintiff in violation of the Michigan Uniform Voidable

 Transfers Act, Mich. Comp. Laws § 556.35(2). (ECF No. 37, PageID.992.) According to



                                               2
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1096 Filed 03/08/21 Page 3 of 13




 Defendant, the money transfers from Matheson to Plaintiff are voidable at Defendant’s

 election. (Id.) Second, Defendant asserts that Plaintiff’s property is subject to a resulting

 trust in favor of Defendant under Mich. Comp. Laws § 555.8. (Id., PageID.998-999.)

        The parties are still awaiting trial, and Defendant filed its motion to strike

 Plaintiff’s jury demand on October 5, 2020. (ECF No. 43.)

                                       II. STANDARD

        Federal Rule of Civil Procedure 38(a) provides that “[t]he right of trial by jury as

 declared by the Seventh Amendment to the Constitution--or as provided by a federal

 statute--is preserved to the parties inviolate.” A party may so demand. See Fed. R. Civ.

 P. 38(b).

        Federal Rule of Civil Procedure 39(a)(2) states that “[t]he trial on all issues so

 demanded [under Rule 38] must be by jury unless . . . the court, on motion or on its

 own, finds that on some or all of those issues there is no federal right to a jury trial.” A

 party objecting to a trial by jury can move to strike the opposing party’s jury demand.

 See Stone v. Kirk, 8 F.3d 1079, 1090-91 (6th Cir. 1993).

                                       III. DISCUSSION

                      A. Defendant’s Motion to Strike Jury Demand

        Plaintiff argues that she has a right to trial by jury under the Seventh

 Amendment. (ECF No. 44, PageID.1075.) The Seventh Amendment states that “[i]n

 Suits at common law, where the value in controversy shall exceed twenty dollars, the

 right of trial by jury shall be preserved.” The Amendment “guarantees the right to a trial

 by jury only as it existed at common law.” Martin v. C.I.R., 756 F.2d 38, 40 (6th Cir.

 1985). In reviewing whether an action involves legal rights or equitable rights, the court



                                               3
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1097 Filed 03/08/21 Page 4 of 13




 “compare[s] the case at issue to 18th-century actions brought in the courts of England

 prior to the merger of the courts of law and equity.” Golden v. Kelsey-Hayes Co., 73

 F.3d 648, 659 (6th Cir. 1996) (quotations removed). The law has evolved since the

 1700s. “The right to a jury trial includes more than the common-law forms of action

 recognized in 1791; the phrase ‘Suits at common law’ refers to suits in which legal rights

 are to be ascertained and determined, in contradistinction to those where equitable

 rights alone are recognized, and equitable remedies are administered.” Chauffeurs,

 Teamsters and Helpers, Local No. 391 v. Terry, 494 U.S. 558, 564 (1990). Thus, new

 causes of action created by congress, such as 42 U.S.C. § 1983 civil rights claims, and

 procedural vehicles that were traditionally equitable in nature, such as interpleader and

 shareholder derivative suits, have been found to present legal claims under the Seventh

 Amendment. See City of Monterey v. Del Monte Dunes at Monterey, Ltd., 526 U.S. 687,

 709 (1999); Hyde Props. v. McCoy, 507 F.2d 301, 305 (6th Cir. 1974). “[The court] must

 look to an analogous claim that existed [at the time of the founding] to guide us in

 deciding whether the present case is legal or equitable.” Golden, 73 F.3d at 659.

        After tracing the historical roots of a claim, the court must “examine the remedy

 sought and determine whether it is legal or equitable in nature.” Id. “The constitutional

 right to trial by jury cannot be made to depend upon the choice of words used in the

 pleadings,” and the title a party attaches to a cause of action. Id. (quoting Dairy Queen,

 Inc. v. Wood, 369 U.S. 469, 477-78 (1962)). Where analysis of the claim’s historical

 roots and its remedy offer conflicting findings, courts put greater weight on the claim’s

 remedy. Bledsoe v. Emery Worldwide Airlines, Inc., 635 F.3d 836, 841 (6th Cir. 2011)

 (quotations removed) (“The second inquiry is the more important in our analysis.”).



                                              4
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1098 Filed 03/08/21 Page 5 of 13




 1. Plaintiff’s Claim

        Plaintiff brings her claim for quiet title under 28 U.S.C. § 2410(a)(1). (ECF No. 1,

 PageID.4.) The provision states that “the United States may be named a party in any

 civil action or suit in any district court, or in any State court having jurisdiction of the

 subject matter . . . to quiet title to . . . real or personal property on which the United

 States has or claims a mortgage or other lien.” Id.

        Federal courts have repeatedly recognized that suits “to quiet title, or to remove a

 cloud on title,” were traditionally brought before courts of equity and seek equitable

 remedies, falling outside the Seventh Amendment’s jury trial right. Beacon Theatres,

 Inc. v. Westover, 359 U.S. 500, 516 (1959); Grether v. Wright, 75 F. 742, 749 (6th Cir.

 1896) (“[R]emed[ies] in equity [include] . . . quiet title to lands.”); United States v. Porath,

 764 F. Supp. 2d 883, 890 (E.D. Mich. 2011) (Lawson, J.) (“[D]efendants seek . . . quiet

 title in real property. It is beyond dispute that [this] action[] [has its] historical origins in

 courts of equity . . . . [The] quieting of title . . . [is a] quintessentially equitable

 [remedy].”); United States v. Monea, Case No. 07-30, 2008 WL 2746028, at *1 (N.D.

 Ohio July 11, 2008) (citing United States v. McHan, 345 F.3d 262 (4th Cir. 2003)) (“[A]n

 action to quiet title [has] no jury trial right . . . at common law.”). Michigan courts have

 similarly held that “[a] suit to quiet title or remove a cloud on a title is one in equity.”

 McFerren v. B&B Inv. Group, 655 N.W.2d 779, 522 (Mich. Ct. App. 2002); accord

 Canjar v. Cole, 770 N.W.2d 449, 727 (Mich. Ct. App. 2009). In fact, Michigan statute

 explicitly classifies quiet title actions as “equitable in nature.” Mich. Comp. Laws §

 600.2932.




                                                   5
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1099 Filed 03/08/21 Page 6 of 13




        Even if Plaintiff’s claim were not equitable, it is equally well established that “[t]he

 Seventh Amendment[‘s] . . . right to a jury trial in suits at common law . . . does not

 apply to proceedings against the sovereign.” Osborn v. Haley, 549 U.S. 225, 252

 (2007); Brott v. United States, 858 F.3d 425, 436 (6th Cir. 2017) (quotations removed)

 (“It has long been settled that the Seventh Amendment right to trial by jury does not

 apply in actions against the Federal Government”); Galloway v. United States, 319 U.S.

 372, 388 (1943) (“It hardly can be maintained that under the common law in 1791 jury

 trial was a matter of right for persons asserting claims against the sovereign.”). The

 principle is tied with the government’s right to sovereign immunity. “[I]f Congress waives

 the Government's immunity from suit . . . the plaintiff has a right to a trial by jury only

 where that right is one of the terms of the Government's consent to be sued” and the

 right is “unequivocally expressed.” Lehman v. Nakshian, 453 U.S. 156, 160-61 (1981);

 Wilson v. Big Sandy Health Care, Inc., 576 F.3d 329, 333 (6th Cir. 2009) (The right to a

 jury trial must be “expressed in clear and unequivocal terms.”).

         The federal government is subject to suit by Plaintiff under 28 U.S.C. §

 2410(a)(1). Yet that statute makes no mention of a right to jury trial. Other statutory

 provisions unequivocally create jury trial rights for private actions against the

 government. See 28 U.S.C. § 2402 (“[A]ny action against the United States under

 section 1346(a)(1) [civil actions to recover illegally taxed funds] shall, at the request of

 either party to such action, be tried by the court with a jury.”). A similar statement is not

 included in § 2410(a)(1), and jury trial cannot be demanded.

        Plaintiff argues that § 2410(a)(1) establishes a right to a jury because the

 provision allows Defendant to be sued “in any State court having jurisdiction of the



                                                6
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1100 Filed 03/08/21 Page 7 of 13




 subject matter.” Plaintiff notes that some states, such as Texas, allow for trial by jury in

 all civil actions. (ECF No. 44, PageID.1086-87.) But this case is being tried in federal

 court, not state court. Plaintiff is asserting a right to trial by jury under the U.S.

 Constitution, and the claim she brings is equitable in nature. (ECF No. 44,

 PageID.1075.) Furthermore, merely allowing suits to be brought in state court, which

 may or may not have jury requirements under state law, hardly qualifies as a waiver that

 is an “unequivocal[ ] express[ion]” establishing that Plaintiff has a right to jury in all

 cases brought in federal court. Lehman, 453 U.S. at 160-61, 164 (rejecting an argument

 for a statutorily created jury right simply because congress conferred jurisdiction to

 courts “where jury trials are ordinarily available”); Wilson, 576 F.3d at 333.

        Plaintiff also argues that some statutes have explicitly disallowed jury trials for

 certain claims the government. See 28 U.S.C. § 2402 (“[A]ny action against the United

 States under [28 U.S.C. § 1346] shall be tried by the court without a jury”). (ECF No. 44,

 PageID.1088-89.) According to Plaintiff, § 2410(a)(1) does not include similar language,

 and thus, by implication, she is entitled to a jury trial. However, Plaintiff cites no case

 holding that a statute must state explicitly that parties do not possess a right to trial by

 jury. Plaintiff has the standard confused. Statutes must “unequivocally express[]” that

 parties possess a right to trial by jury against the government. Lehman, 453 U.S. at 160-

 61; Wilson, 576 F.3d at 333. There is a strong presumption against jury trials when the

 government is being sued. Section 2410(a)(1) does not establish through clear and

 unambiguous language a right to trial by jury, and Plaintiff’s arguments must be

 rejected. Lehman, 453 U.S. at 160-61; Wilson, 576 F.3d at 333.




                                                 7
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1101 Filed 03/08/21 Page 8 of 13




 2. Defendant’s Counterclaim

        Defendant brings its counterclaim to enforce its lien on Plaintiff’s property through

 26 U.S.C. § 7403(a). That provision states:

        In any case where there has been a refusal or neglect to pay any tax, or to
        discharge any liability in respect thereof, whether or not levy has been
        made, the Attorney General or his delegate, at the request of the
        Secretary, may direct a civil action to be filed in a district court of the
        United States to enforce the lien of the United States under this title with
        respect to such tax or liability or to subject any property, of whatever
        nature, of the delinquent, or in which he has any right, title, or interest, to
        the payment of such tax or liability.

 Id.

        As the party bringing the claim, the federal government may be required to

 participate in a jury trial. “Where a suit is brought by the United States, the question

 whether or not there is a right to a jury trial follows the same principles applicable in any

 other civil suit.” 47 Am. Jur. 2d Jury § 37 (2020); 9 Charles Alan Wright & Arthur R.

 Miller, Federal Practice and Procedure § 2314 (4th ed. 2020) (“Actions brought by or on

 behalf of the United States are not affected by sovereign immunity and are civil actions

 that carry the same jury trial right as any other civil action.”); see, e.g., Tull v. United

 States, 481 U.S. 412, 418-20 (1987) (holding a party had a right to trial by jury in civil

 claims brought by the government).

        Like actions for quiet title, courts have consistently held that actions brought by

 the government to impose federal tax liens are closely related to historical suits in equity

 used in the enforcement of debt collection; similarly, discharging a lien is an equitable

 remedy. Exact Software N. Am., Inc. v. DeMoisey, 718 F.3d 535, 546 (6th Cir. 2013)

 (“Courts have long recognized that judges, not juries, have responsibility for discharging

 liens . . . [including] tax liens.”); Porath, 764 F. Supp. 2d at 890, (“[The United States]

                                                8
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1102 Filed 03/08/21 Page 9 of 13




 seeks to foreclose a lien . . . [and this] action has [its] historical origins in the courts of

 equity . . . . The remed[y] . . . [of] foreclosure . . . [is] quintessentially equitable in

 nature.”); United States v. Miedema, Case No. 01-305, 2003 WL 21152988, at *1 (W.D.

 Mich. Feb. 27, 2003) (“While actions to obtain a judgment of taxes owing are legal in

 nature, actions to foreclose tax liens on property are equitable in nature.”); United

 States v. Harrison, 273 F. App’x 315, 316 (5th Cir. 2008) (“[T]he government's suit

 against [the defendant] was one to enforce tax liens and set aside fraudulent

 conveyances. There is no right to a jury trial in an equitable action to enforce a tax

 lien.”); United States v. McMullin, 948 F.2d 1188, 1190 (10th Cir. 1991) (“[W]hen the

 government only seeks to enforce its tax lien against a taxpayer's property, the taxpayer

 has no right to a jury trial since the action sounds in equity.”); Damsky v. Zavatt, 289

 F.2d 46, 56 (2d Cir. 1961) (“[S]uch matters as are open with respect to the validity of the

 assessments and perhaps even their amounts will be in issue in the fraudulent

 conveyance claims, and we have held . . . that I.R.C. § 7403 validly directed that such

 issues be tried to the court in an action to enforce the lien of a tax assessment.”); see

 also 9 Wright & Miller, supra, § 2316 (“An action to foreclose a lien . . . is equitable in

 nature.”).

        As the Second Circuit explained in Damsky v. Zavatt, tax lien enforcement

 actions share historical roots with “[f]oreclosure of [a] mortgagor’s equity of redemption,”

 which “was an established head of equity jurisdiction well before 1791.” 289 F.2d at 56

 (citing Emanuel Coll. v. Evans, 1 Rep. Ch. 18, 21 E.R. 494 (1625)). Thus, the Seventh

 Amendment’s right to trial by jury does not apply to actions brought by Defendant under

 § 7403(a).



                                                  9
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1103 Filed 03/08/21 Page 10 of 13




        Plaintiff cites the unique nature of tax lien enforcement actions to argue against

 the court’s findings. Title 26 U.S.C. § 6321 states that “[i]f any person liable to pay any

 tax neglects or refuses to pay the same after demand, the amount . . . shall be a lien in

 favor of the United States upon all property and rights to property, whether real or

 personal, belonging to such person.” State law determines the extent to which a

 taxpayer has a property right. “The federal tax lien statute itself ‘creates no property

 rights but merely attaches consequences, federally defined, to rights created under

 state law.’” United States v. Craft, 535 U.S. 274 (2002) (quoting United States v. Bess,

 357 U.S. 51, 55 (1958)). Thus, Defendant must rely in part on state law to enforce its

 tax lien.

        Here, Defendant asserts it can attach a lien to Plaintiff’s residence through

 Matheson’s interest in the property. Specifically, Defendant claims Matheson

 fraudulently transferred money to Plaintiff to purchase the house. (ECF No. 37,

 PageID.992.) Defendant’s claim relies on two legal theories. First, Defendant claims it

 can treat the money transfers from Matheson to Plaintiff as void under the Michigan

 Uniform Voidable Transfers Act, Mich. Comp. Laws § 556.35(2), and may place a lien

 on the residence as if it were Matheson’s. (Id.) Second, Defendant asserts the court

 may place a resulting trust on the property under Mich. Comp. Laws § 555.8 in favor of

 Defendant as a defrauded creditor. (Id., PageID.998-999.)

        Plaintiff argues that if Defendant brought these claims directly under state law,

 Plaintiff would be entitled to a jury. (ECF No. 44, PageID.1079-84.) She correctly

 recognizes that a claim for a resulting trust under Mich. Comp. Laws § 555.8 would be

 equitable and would not, by itself, create a right to trial by jury. See Advance Dry Wall



                                              10
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1104 Filed 03/08/21 Page 11 of 13




 Co. v. Wolfe-Gilchrist, Inc., 218 N.W.2d 866, 868 (Mic. Ct. App. 1974) (“[Mich. Comp.

 Laws § 555.8] would create an equitable interest in the land.”); 24 Mich. Civ. Jur. Trusts

 § 38 (2021) (“Any trust in favor of the creditors of a person furnishing the consideration

 for a conveyance must be equitable.”); Restatement (Third) of Trusts § 7 (Am. L. Inst.

 2020) (“A resulting trust is a reversionary, equitable interest.”). (Id., PageID.1082.)

 However, she asserts that a claim under the Michigan Uniform Voidable Transfers Act

 would be legal in nature and would require a jury. (ECF No. 44, PageID.1079-82.)

        But Defendant does not bring its claim under Mich. Comp. Laws § 555.8. The

 cause of action and central issue in this case is whether Defendant can enforce its tax

 lien. See Golden, 73 F.3d at 659. The remedy Defendant seeks is for the court to

 discharge and foreclose on the lien. See id. The claim and remedy are equitable in

 nature. See, e.g., Exact Software N. Am., Inc., 718 F.3d at 546; Porath, 764 F. Supp. 2d

 at 890; Damsky, 289 F.2d at 56. It is not of significance, in proving its case, that

 Defendant uses a state statute which, if brought as an independent state law claim,

 would entitle Plaintiff to a jury.

        Furthermore, enforcement of a federal tax lien under § 7403(a) is a distinct cause

 of action. The government must show that a tax lien applies. It must prove that a

 “person [was] liable to pay” a federal tax and that the person “neglect[ed] or refuse[d] to

 pay”; such proofs can be complex and heavily contested. 26 U.S.C. § 6321. In addition,

 “federal law . . . determine[s] whether the taxpayer's state-delineated rights qualify as

 ‘property’ or ‘rights to property’” under § 6321. Drye v. United States, 528 U.S. 49, 58

 (1999). “Although state law creates legal interests and rights in property, federal law

 determines whether and to what extent those interests will be taxed.” Blachy v. Butcher,



                                              11
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1105 Filed 03/08/21 Page 12 of 13




 221 F.3d 896, 905 (6th Cir. 2000). For example, federal courts have routinely allowed

 the government to avoid state laws barring creditor liens on joint bank accounts, United

 States v. National Bank of Commerce, 472 U.S. 713, 723-25 (1985), and on cash

 surrender values for life insurance policies. United States v. Bess, 357 U.S. 51, 56-57

 (1958); see also Drye, 528 U.S. at 59 (“[E]xempt status under state law does not bind

 the federal collector.”). Thus, tax lien enforcement actions are not shaped and defined

 by state law. State law is merely one portion of a more extensive inquiry. When

 performing Seventh Amendment analysis, the court must look to the claims at hand, not

 theoretical claims that could be brought in another setting. Plaintiff is not entitled to a

 trial by jury, and Defendant’s motion will be granted.

                                      B. Trial Schedule

        The court held a telephonic conference with the parties on September 21, 2020.

 After the conference, the court issued a docket text entry that stated, “[a]fter

 [Defendant’s] motion [to strike] is resolved, the court will enter the appropriate

 scheduling order in preparation for trial.”

        With the outbreak of the Coronavirus Disease (“COVID-19”), the court has

 suspended in-person trials. However, this case will not be tried by a jury, and it is

 possible for the court to hold a bench trial remotely. The court will schedule a telephonic

 conference to explore the feasibility and appeal of a remote bench trial.

                                      IV. CONCLUSION

        The Seventh Amendment does not provide Plaintiff a right to trial by jury for her

 quiet title claim under 28 U.S.C. § 2410(a)(1) or Defendant’s lien enforcement

 counterclaim under 26 U.S.C. § 7403(a). Accordingly,



                                               12
Case 3:18-cv-11615-RHC-DRG ECF No. 45, PageID.1106 Filed 03/08/21 Page 13 of 13




         IT IS ORDERED that Defendant’s “Motion to Strike Jury Demand” (ECF No. 43)

 is GRANTED.

         IT IS FURTHER ORDERED that a telephonic conference is set for March 18,

 2021 at 11:00 am. (The court will initiate the call).

                                                           s/Robert H. Cleland                           /
                                                           ROBERT H. CLELAND
                                                           UNITED STATES DISTRICT JUDGE
 Dated: March 8, 2021

 I hereby certify that a copy of the foregoing document was mailed to counsel of record
 on this date, March 8, 2021, by electronic and/or ordinary mail.

                                                            s/Lisa Wagner                                /
                                                            Case Manager and Deputy Clerk
                                                            (810) 292-6522
 S:\Cleland\Cleland\JUDGE'S DESK\C2 ORDERS\18-11615.DOMBROWSKI.MotiontoStrikeJuryDemand.RMK.2.RHC.docx




                                                     13
